Citation Nr: 1410270	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-14 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In his April 2012 substantive appeal (VA Form 9), the Veteran indicated that he wished to testify at a Board video-conference hearing before a Veterans Law Judge.  As such, in December 2013, he was informed that his requested hearing had been scheduled for February 2014.  However, the Veteran failed to appear for his scheduled hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2013).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Bilateral hearing loss was noted on the Veteran's June 1980 enlistment examination.  

2.  The Veteran's pre-existing bilateral hearing loss did not increase in severity during service.  

CONCLUSION OF LAW

Pre-existing bilateral hearing loss was not aggravated by service.  38 U.S.C.A. §§ 1131, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the present case, the RO sent a letter to the Veteran in September 2011, prior to the initial RO decision issued in March 2012.  This letter provided information as to what evidence was required to substantiate his service connection claim and of the division of responsibilities between VA and the claimant in developing the claim.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.  Accordingly, VA has satisfied its duty to notify.  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service VA records have been obtained and considered.  The Board observes that, in a September 2011 statement, he indicated that he was diagnosed with bad hearing when he went to work for TSA and was required to wear hearing protection.  While records from TSA have not been obtained, the Board finds that such are not necessary to decide the claim.  In this regard, as bilateral hearing loss was noted on entry to the Veteran's military service, the claim is one for aggravation rather than causation.  Moreover, the evidence of record already shows a current diagnosis of bilateral hearing loss.  Therefore, the instant claim turns on whether the Veteran's hearing loss worsened during service.  As such, post-service treatment records showing a current diagnosis of bilateral hearing loss are duplicative of the evidence already of record and would have no bearing on the outcome of the appeal.  Moreover, Veteran has not identified any additional, outstanding records necessary for the adjudication of the claim that have not been requested or obtained.   Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was also afforded a VA examination in March 2012 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate to adjudicate the Veteran's claim.  Moreover, the Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the audiometric findings in service, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis 

In the present case, the Veteran contends that his bilateral hearing loss, which was noted at entry on active duty, was aggravated beyond the normal progression of the disorder due to his exposure to loud noise while working near a flight line in Turkey from 1980 to 1981 and later while stationed in Texas at the Laughlin Air Force Base (See Veteran's statement dated September 2011).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1132.  When a pre-existing disability is noted upon entry to service, the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In this circumstance, 38 U.S.C.A. § 1153 applies, and the burden falls on the Veteran, not VA, to establish an increase in severity.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, when there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  

Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service," unless the underlying condition itself, as contrasted with its mere symptoms, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, a March 2012 VA examination including an audiometric evaluation revealed sensorineural hearing loss in bilateral ears consistent with 38 C.F.R. § 3.385.  The Board finds the Veteran currently has bilateral hearing loss.  

Upon the Veteran's June 1980 enlistment physical examination results from an audiometric evaluation were as follows: 


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
25
20
10
20
55
65
LEFT
30
15
15
15
25
45

It was noted that the Veteran had defective hearing in the right ear at 4000 Hertz.  In his March 2012 notice of disagreement, the Veteran contends that his entrance examination was flawed.  He offers no further support of this statement, and his service treatment records contain no indication that the audiometric evaluation conducted in June 1980 was defective.  Therefore, the Board accords no weight to such argument.  A VA examiner in March 2012, after reviewing the Veteran's service treatment records, noted that the Veteran's hearing loss existed prior to his entrance into service and that enlistment testing revealed moderately severe high frequency hearing loss bilaterally.  

The Board, relying on the VA examiner's expertise in interpreting audiometric evaluations, finds that the Veteran's bilateral hearing loss disability was noted on entrance into service.  Therefore, the Veteran bears the burden of showing an increase in severity during service in order to establish aggravation of a pre-existing condition.  See Wagner, supra.  

The Veteran's service treatment records contain several audiometric evaluations.  Results from an audiometric evaluation in March 1982 were as follows: 


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
10
10
15
55
65
LEFT
10
10
15
10
25
60

Treatment records from March 1983 noted the Veteran's reports of hearing loss over the last four months.  In May 1983, the Veteran complained of hearing problems, and a follow up audiometric evaluation at that time consisted of the following results: 


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
10
5
20
55
70
LEFT
15
15
15
15
45
55

Finally, in January 1984, the Veteran's examination at his separation from service revealed the following audiometric evaluation results: 



HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
0
5
5
55
LEFT
5
5
5
10
10
55

The exit examination report noted that the Veteran had reported that he thought he may have had some hearing loss; however, when his audiogram was compared to his initial examination, there was significant improvement.     

Additionally, following an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination with diagnostic testing, the March 2012 VA examiner determined that the Veteran's pre-existing bilateral hearing loss was not aggravated beyond normal progression in military service.  Specifically, the examiner noted that discharge testing revealed moderately severe high frequency hearing loss bilaterally and that there was no change in hearing sensitivity from enlistment to discharge.  

As the March 2012 VA examiner's opinion considered all of the pertinent evidence of record, to include the audiometric findings in service, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, the Board accords great probative weight to the March 2012 VA examiner's opinion.  There is no contrary medical opinion of record.  

In light of the above, the Board finds that the Veteran has not met the burden of showing an increase in the severity of his bilateral hearing loss while during service.  While the audiometric evaluations during service show some fluctuations at certain thresholds, the evidence shows an overall improvement in the Veteran's hearing during service.  Moreover, the mere temporary flare-up during service is not sufficient to be considered "aggravation in service."  See Hunt, supra.  Furthermore, the VA examiner determined that there was no change in the Veteran's hearing sensitivity from enlistment to discharge.

In its analysis, the Board has considered the Veteran's statements that his exposure to loud noise from flight lines while in service caused his bilateral hearing loss.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report the hearing loss symptoms he has experienced, when those symptoms began, and that he was exposed to loud noise while in service.  This is because these things require only personal knowledge, as they come to him through his senses.  See Layno, 6 Vet. App. at 470.  However, though the Veteran is competent to report the onset of his hearing loss symptoms, as such is experienced through his senses, he is not competent to report on changes in audiometric thresholds as evidenced by audiometric testing.  He has not demonstrated that he is an expert in administering or interpreting audiological evaluations and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

Interpreting audiometric changes requires expertise and is outside of the realm of knowledge of a layperson using his senses.  Rather, it involves complexities that require expertise.  Therefore, the Veteran is not competent to offer an opinion regarding whether his pre-existing bilateral hearing loss was aggravated by his military service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

For the reasons explained above, the Board concludes that service connection for bilateral hearing loss is not warranted.  The Board finds that the Veteran has a current diagnosis of bilateral hearing loss that meets VA's definition of a hearing loss disability and was exposed to noise during service.  However, the Veteran's bilateral hearing loss, which pre-existed service and was noted at his entry into service, did not increase in severity during service, as evidenced by his January 1984 exit examination that demonstrates improved hearing, as determined by the military physician conducting such examination as well as the March 2012 VA examiner.  As there is no finding of a worsening of the Veteran's condition, service connection for bilateral hearing loss on the basis of aggravation is not warranted.

In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and the Veteran's claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for tinnitus so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A March 2012 VA examination report noted the Veteran's report of recurrent tinnitus, which was constant since the 1980s.  Service treatment records from March 1982 noted the Veteran's report of tinnitus over the last four months.  The Veteran's June 1980 entrance examination does not mention tinnitus as pre-existing service.  Thus, the evidence suggests both a current disability and an in-service injury or disease that was not noted on entrance into service.  

The March 2012 VA examiner provided an opinion as to the etiology of the Veteran's tinnitus, concluding that the Veteran's tinnitus is at least as likely as not a symptom associated with the Veteran's hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  However, the examiner did not address whether the Veteran's tinnitus is related to his in-service noise exposure while working on and near flight lines or his in-service complaints of tinnitus.  Therefore, the Board finds that remand is necessary in order to obtain an addendum opinion regarding the etiology of the Veteran's tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's March 2012 VA audiological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is related to his military service, to include noise exposure from working on or near flight lines and/or his in-service complaints of tinnitus  (see service treatment records from March 1982).  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding his experiences in military service as well as the onset and continuity of symptomatology referable to tinnitus.  The rationale for any opinion offered must be provided.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


